              Case 1:20-cv-07046-ER Document 38 Filed 12/07/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 ORDER
TOWAKI KOMATSU,
                                                                      20-CV-7046 (ER) (LEAD CASE)
                                      Plaintiff,                      20-CV-7502 (ER)
                                                                      20-CV-8004 (ER)
                        – against –                                   20-CV-8251 (ER)
                                                                      20-CV-8540 (ER)
THE CITY OF NEW YORK, et al.,                                         20-CV-8933 (ER)
                                                                      20-CV-9151 (ER)
                                                                      20-CV-9154 (ER)
                                      Defendants.                     20-CV-9354 (ER)


Ramos, D.J.:

           The Court is in receipt of Plaintiff’s letter filed December 2, 2020. Doc. 36. Plaintiff

requests that the upcoming conference on December 15, 2020 in the above-captioned case be

held via videoconference. In this Court and in other courts in this District, it is standard practice

for case conferences to be held via teleconference with a court reporter present. This conference

is no exception. Moreover, the dial-in information for the conference is available on this case’s

public docket. Thus, any interested members of the public have access to listen to the hearing if

they wish.1

           Plaintiff also requests permission to present exhibits at the hearing. If there are relevant

exhibits that Plaintiff has not previously submitted in the above-captioned case, the Court hereby

grants him leave to file such exhibits in advance of the conference. Any exhibit must not exceed

25 pages. Plaintiff is of course also welcome to reference documents already submitted into the

record during this conference as well.




1
    The dial-in information is (877) 411-9748 and the access code is 3029857#.
            Case 1:20-cv-07046-ER Document 38 Filed 12/07/20 Page 2 of 2




         Plaintiff also requests clarification on the length of the conference and his ability to speak

at it. It will begin at 11 a.m. and there are 30 minutes reserved on the Court’s calendar.



SO ORDERED.

Dated:     December 7, 2020
           New York, New York

                                                               EDGARDO RAMOS
                                                             United States District Judge
